Citation Nr: 1502817	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  11-17 260 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for psuedofollicultis barbae. 

2.  Entitlement to service connection for diabetes mellitus type II.  

3.  Entitlement to service connection for a heart disability to include as secondary to diabetes mellitus type II. 

4.  Entitlement to service connection for an eye disability to include as secondary to diabetes mellitus type II.

5.  Entitlement to service connection for a bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to December 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In November 2014, the Veteran was afforded a videoconference hearing before a Veterans' Law Judge (VLJ).  A transcript of that hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing program.

The issues of entitlement to service connection for psuedofollicultis barbae and a bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Diabetes mellitus was not manifest in service, it was not compensably disabling within a year of separation from active duty, and it is not otherwise attributable to active service.
2.  A heart disability was not manifest in service, it was not compensably disabling within a year of separation from active duty, and it is not otherwise attributable to active service nor was it caused by or permanently made worse by a service connected disability.  

3.  An eye disability was not manifest in service and is not otherwise attributable to active service nor was it caused by or permanently made worse by a service connected disability.  Refractive error is not a disability for compensation purposes.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated in service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  A heart disability was not incurred or aggravated in service, and it may not be presumed to have been so incurred nor was it caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

3.  An eye disability was not incurred in or aggravated by service nor was it caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in January 2008, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

The Board acknowledges that the Veteran has not been afforded a VA examination in relation to his claims for service connection for diabetes mellitus type II, an eye disability and heart disability to include coronary artery disease.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the evidence does not indicate that the Veteran's diabetes mellitus, coronary artery disease and/or eye disabilities are related to service such as to require an examination, even under the low threshold of McLendon.  As such, a VA examination is not warranted to address these issues for service connection.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims.

SERVICE CONNECTION 

The Veteran appeals the denial of service connection for diabetes mellitus type II, a heart disability and eye disability.  He claims that during service he went to Camp Pendleton for rifle range training and that during this time he was assigned to moving chemicals.  He claims that he was told to have protection gear when doing so because some of the chemicals were coming back from Vietnam.  According to the Veteran, his heart and eye disabilities are secondary to his diabetes mellitus.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as diabetes mellitus and coronary artery disease may be presumed to be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Based on the record presented, the Board finds against the claims.  To that end, service treatment records are negative for any complaints, treatment and/or diagnoses for the above disabilities.  The Veteran had normal findings for the heart, chest, at separation.  There is also no evidence of compensably disabling diabetes mellitus and/or coronary artery disease within one year of separation from active duty.  It is noted that at the time the Veteran entered service he wore glasses, and was fitted for glasses during service.  There is no showing to any damage or trauma to the eyes during service.  Refractive error is not a disability for compensation under the law.  38 C.F.R. § 3.303(c).

Rather, a review of the record discloses that the Veteran's disabilities manifested years post service.  To that end, the Veteran's disabilities are shown to have manifested at least decades post service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The disorders are shown years post-service and there is no competent evidence that attributes the pathology to service, or the symptoms therein.

The Board has reviewed the service examination reports, to include the final separation examination, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the Veteran's disabilities of diabetes mellitus type II, coronary artery disease and/or eye disability directly to service.  There is no competent evidence or opinion that the Veteran's disabilities are related to his military service and neither the Veteran nor his representative has presented any such opinion.  

While the evidence of record shows that the Veteran has type II diabetes mellitus the evidence shows that the appellant never served in the Republic of Vietnam as that is defined by statute and regulation.  Indeed, the Veteran does not assert, and the evidence is devoid of a showing of service in the Republic of Vietnam. Therefore, service connection for diabetes mellitus is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307(a) (6) (iii) , 3.309(e).

The Veteran, however, contends that he was exposed to Agent Orange during service because he handled chemicals that he was told came for Vietnam.  To the extent that the Veteran's lay statements are being offered to establish herbicide exposure, his pleadings alone do not establish actual exposure.  Merely reporting that he handles chemicals during service does not establish exposure.  The Veteran's testimony is not competent in this regard, and there is no other evidence in support of the theory that he was exposed to herbicides and/or other harmful chemicals in service.  

The Board also finds the Veteran's statements regarding the etiology of his diabetes mellitus, heart and eye disabilities are not competent.  While the Veteran is competent to report symptoms and the circumstances surrounding such, he is not competent to render etiology opinions on the issues presented.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  There is no indication that the Veteran has the knowledge and/or expertise to render medical opinions addressing the etiology of the claimed disorders.  The Board finds that the issues at hand, i.e. the etiology of the Veteran's diabetes mellitus type II, eye disability and/or coronary artery disease, are far too complex medical questions to lend themselves to the opinion of a layperson.  The VA service treatment records and historical record preponderate against the claims, and they are assigned greater probative weight.

The Board acknowledges that the Veteran alternatively claims that his eye and heart disabilities are caused and/or aggravated by his diabetes mellitus.  As service connection for diabetes mellitus has been denied, this theory of entitlement is inapplicable and needs no further discussion.

In sum, the most probative evidence of record is devoid of a showing that the Veteran's disabilities are related to service or any incident therein.  Hence, entitlement to service connection is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for diabetes mellitus type II is denied.   

Entitlement to service connection for a heart disability to include as secondary to diabetes mellitus type II is denied.  

Entitlement to service connection for an eye disability to include as secondary to diabetes mellitus type II is denied.  


REMAND

The Veteran appeals the denial of service connection for a bilateral foot disability.  He claims his current foot problems are due to the demands of marching during service.  The Veteran's enlistment records show that he presented with bunion right great toe that was not painful to the Veteran.  As the Veteran has not been afforded a VA examination with an etiology opinion in relation to his claim, the Board finds that a remand is warranted so that he could be afforded a VA examination to determine if his foot condition preexisted service and, if so, was worsened by service or if he now has separate and distinct pathology.

Regarding the claim for service connection for psuedofollicultis barbae, the Board notes that the Veteran was afforded a VA examination in December 2008.  The examination disclosed, however, that the condition had resolved.  During his November 2011 VA examination, the Veteran expressed that his condition was still current and had not resolved.  The Court has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Thus, to adequately assess the severity of the Veteran's skin disability, the Board finds the Veteran should be afforded a VA examination during a period when his condition is "active."  The Board acknowledges the difficulties in attempting to schedule a compensation examination during a period when the Veteran's skin condition is "active."  The RO should therefore attempt to schedule an examination in consultation with the Veteran as to when his skin disorder is active.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and request that the Veteran provide the full name and address of any medical facility and/or provider (VA or private) from whom he received treatment for his claimed disabilities.  Following receipt of that information, the AOJ should contact all facilities/providers in question, and request that they provide copies of any and all records of treatment provided the Veteran during that time period.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot locate any identified record, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

2. Schedule the Veteran for a VA examination to address the nature and etiology of any current foot disorders.  The claims file must be reviewed in conjunction with this examination.  Providing that a disability is found, the examiner must state whether the disability clearly and unmistakably preexisted the appellant's period of active duty service and if so whether the preexisting disability was aggravated beyond its natural progression by service.  If the foot disability is not found to have been preexisting, the examiner must provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present foot disability is attributable to service or any incident in service to include marching.

3. Schedule a VA examination to determine the nature and extent of the Veteran's psuedofollicultis barbae.  The examination preferably should be conducted during a period when the Veteran's skin condition is "active."  If a disability is diagnosed, the examiner must provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present skin disability is attributable to service to include the in service notations.  The examiner is also to be provided access to VBMS and Virtual VA.  All indicated studies should be conducted and all findings reported in detail.  A complete rationale for any opinions expressed must be provided.  

4. After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

5.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


